Citation Nr: 0322380	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for anaplastic lymphoma, including 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to May 1966.  This matter comes before the Board 
of Veterans' Appeals (Board) by order of a United States 
Court of Appeals for Veterans Claims (Court) opinion dated 
April 23, 2003, which vacated an April 2002 Board decision 
and remanded the case for additional development.  The issue 
initially arose from a December 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2002, the veteran 
testified at a video conference hearing before the 
undersigned.  A transcript of that hearing is of record.


REMAND

In its April 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board notes 
that VA regulations have been revised to implement these 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2002).   

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran and 
his representative should be specifically 
informed of the type of information 
required to verify his claimed exposure 
to "Agent Orange" or other chemical 
substances during active service.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If they remain denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are 


remanded by the Board or by the Court for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


